DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings were received on 3/3/2022.  These drawings are acceptable.

Examiner’s Statement of Reasons for Allowance
	 
The following is an examiner’s statement of reasons for allowance
 
As per independent Claim 1, the prior art, Choi et al. (US2013/0180276) and Lifson et al. (US2010/0199712) does not teach the device as recited, in particular “...wherein the controller is configured to control the bypass valve to be opened according to the low pressure side discharge temperature measured by the low pressure side discharge temperature sensor, and to control the injection valve to be opened according to the high pressure side discharge temperature measured by the high pressure side discharge temperature sensor, wherein the controller is configured to control the supercooling expansion valve to be opened and closed according to the low pressure side discharge temperature measured by the low pressure side discharge temperature sensor and the high pressure side discharge temperature measured by the 
 
As per independent Claim 6, the prior art, Choi et al. (US2013/0180276) and Lifson et al. (US2010/0199712) does not teach the method as recited, in particular “...wherein the supercooling step comprises: opening the supercooling expansion valve according to the low pressure side discharge temperature and the high pressure side discharge temperature, opening the bypass valve according to the low pressure side discharge temperature, and opening the injection valve according to the high pressure side discharge temperature,” when added to the other features claimed in independent Claim 6.


	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895. The examiner can normally be reached M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY L FURDGE/Primary Examiner, Art Unit 3763